                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JAMES TROUPE

      Plaintiff,

v.                                               Case No. 3:19-cv-989-J-32JRK

PCS PHOSPHATE COMPANY,
INC.,

      Defendant.


                                     ORDER

      This case is before the Court on Plaintiff James Troupe’s Motion to

Remand to State Court. (Doc. 3). Defendant PCS Phosphate Company, Inc.

responded in opposition. (Doc. 5). Troupe alleges that on June 22, 2017, he

tripped and fell on a negligently maintained sidewalk or parking lot. (Doc. 2

¶¶ 7–8). As a result of this trip and fall:

      Plaintiff suffered bodily injury in and about his body and
      extremities, resulting in pain and suffering, disability,
      disfigurement, permanent and significant scarring, mental
      anguish, loss of the capacity for the enjoyment of life, expense of
      hospitalization, medical and nursing care and treatment, loss of
      earning, loss of the ability to earn money, and aggravation of
      previously existing condition. The losses are either permanent or
      continuing and Plaintiff will suffer the losses in the future.

Id. ¶ 9. The Complaint alleges that damages are in excess of $15,000, the state

circuit court jurisdictional threshold but lists no other damages amount. Id. ¶ 1.
      PCS removed the case, (Doc. 1), and argues that the amount in

controversy is satisfied based on Troupe’s pre-suit demand letter requesting

$150,000, (Doc. 5 at 1–2). Troupe does not dispute that the parties are diverse,

but asserts that PCS has failed to prove the jurisdictional amount because the

demand letter represents “mere puffery and posturing.” (Doc. 3 at 7).

      For a federal court to have diversity jurisdiction, the parties must have

complete diversity and the amount in controversy must exceed $75,000. 28

U.S.C § 1332(a). “Consistent with the limited nature of federal jurisdiction, the

party seeking a federal venue must establish the venue’s jurisdictional

requirements.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1207 (11th Cir. 2007).

“Where, as here, the complaint does ‘not allege [ ] a specific amount of damages,

the defendant seeking removal must establish by a preponderance of the

evidence that the amount in controversy exceeds the jurisdictional minimum.’”

Thompson v. Columbia Sussex Corp., No. 2:16-CV-435-FTM-29CM, 2016 WL

6134868, at *3 (M.D. Fla. Oct. 21, 2016) (citing S. Fla. Wellness, Inc. v. Allstate

Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014)). “The evidentiary value of a

settlement offer in establishing the amount in controversy depends on the

circumstances of the offer.” Lutins v. State Farm Mut. Auto. Ins. Co., No. 3:10-

CV-817-J-99MCR, 2010 WL 6790537, at *2 (M.D. Fla. Nov. 4, 2010). A

settlement offer with detailed information supporting a plaintiff’s claim for




                                        2
damages should be given more weight than a settlement offer that is mere

puffery and posturing. Id.

      To support the amount in controversy, PCS attached Troupe’s demand

letter and accompanying medical records. (Doc. 6-1). The medical records

indicate that Troupe suffered an ankle sprain and that he complains of right

ankle and foot pain. (Doc. 6-1 at 8, 50). No medical bills were attached to the

demand letter; however, the letter states “Mr. Troupe treated under his WC

[worker’s comp] and his case settled at $6,000. AmTrust North America will

have a lien for his damages.” Id. at 1.

      Based on the evidence presented, the amount in controversy does not

exceed $75,000. Troupe’s injuries appear to consist of a sprained ankle and foot

pain that one doctor described as “grossly unremarkable” after reading the MRI.

(Doc. 6-1 at 24). Further, the demand letter appears to indicate that Troupe’s

medical bills were $6,000—not even close to the jurisdictional threshold. Id. at

1. PCS presented no other evidence of damages.

      Although the Court finds remand appropriate, it denies Troupe’s request

for attorney’s fees, costs, and expenses associated with removal. Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005) (“Absent unusual

circumstances, courts may award attorney's fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal.”). A

plaintiff who makes a settlement demand far in excess of the federal


                                          3
jurisdictional threshold, does so knowing it could constitute the basis for

removal. See, e.g., Ashmeade v. Farmers Ins. Exch., No. 5:15-CV-533-OC-

34PRL, 2016 WL 1743457, at *4 (M.D. Fla. May 3, 2016) (declining to award

fees and costs after improper removal based on a demand letter seeking

$100,000). Plaintiff’s counsel states that the demand letter was meant merely

to “stake out an aggressive initial position for negotiating purposes.” (Doc. 3 at

7). While a certain amount of posturing by both sides regarding settlement is to

be expected, Plaintiff’s counsel is reminded of the ethical obligations inherent

in sending a demand letter.

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiff James Troupe’s Motion to Remand to State Court (Doc. 3) is

GRANTED in part and DENIED in part. Troupe’s request for attorney’s

fees, costs, and expenses is denied. The motion is otherwise granted.

      2. This case is REMANDED to the Circuit Court of the Third Judicial

Circuit in and for Hamilton County, Florida.

      3. After remand has been effected, the Clerk shall terminate any pending

motions and deadlines and close the file.




                                        4
      DONE AND ORDERED in Jacksonville, Florida this 20th day of

November, 2019.




                                       TIMOTHY J. CORRIGAN
                                       United States District Judge

jb
Copies to:

Counsel of record




                                5
